Citation Nr: 0410741	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 
1 as a result of exposure to herbicides.  

2.  Entitlement to service connection for neuropathy of the feet 
and spine and degenerative arthritis of the entire spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to June 1973.  
He submitted certificates showing the issuance of a Purple Heart 
and a Bronze Star Medal.  However, his DD214 does not show that 
received either award and the RO has been unable to verify through 
the service department that the veteran received such awards.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs (VA) in 
which entitlement to service connection for diabetes mellitus, 
Type 1 as a result of exposure to herbicides and neuropathy of the 
feet and spine and degenerative arthritis of the entire spine were 
denied.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The Board notes that in August 2002 the RO sent the veteran a 
letter notifying him of the status of his claims.  However, this 
letter does not meet the requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The August 2002 RO letter does not 
inform the veteran of the evidence and information necessary to 
substantiate his claims and did not inform him of whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  Therefore, this case is being remanded for the RO to 
inform the veteran of the VCAA provisions, pertaining to the duty 
to notify and the duty to assist.  The veteran should be notified 
of the evidence needed to substantiate the claims.  

In light of the above, the appeal is REMANDED to the RO for the 
following:

1.  Notify the veteran of the VCAA provisions, pertaining to the 
duty to notify and the duty to assist.  The veteran should be 
notified of the evidence needed to substantiate his claims for 
entitlement to service connection for diabetes mellitus, Type 1 as 
a result of exposure to herbicides and neuropathy of the feet and 
spine and degenerative arthritis of the entire spine.  Also notify 
the veteran that VA will obtain records of Federal agencies, 
including the service department; the veteran is responsible for 
submitting records of private health-care providers, unless he 
signs a release, which would authorize VA to obtain them.  

2.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  

3.  Then, after ensuring that all requested development has been 
completed, the RO should readjudicate the veteran's claims in 
light of any additional evidence obtained.  

4.  If the benefits sought on appeal are not granted both the 
veteran and the veteran's representative should be provided a SSOC 
on the issue and afforded the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



